REQUESTED BY: William J. Edwards, Deputy Director, Nebraska Department of Motor Vehicles.
May a holder of a learner's permit, as provided in section60-407(4), 1977 Supp., operate a truck or truck-tractor carrying a load if such person is accompanied by the holder of a class `C' or class `CC' license?
No.
Section 60-403.06, R.S.Supp., 1976, states:
   "No person shall operate a truck or truck-tractor as defined in section 60-301, which is registered for more than twenty-four thousand pounds gross vehicle weight until such person shall have obtained a class C or a class CC operator's license. Such license will not be necessary if a person has a valid motor vehicle operator's license that has not been required to be renewed since July 1, 1976."
The Legislature in passing such a statutory provision evidently was concerned that persons driving these large trucks and truck-tractors be qualified to operate them. Section 60-403.08, R.S.Supp., 1976, specifies the general requirements for issuance of a class C or class CC license. These requirements may include the operation of this type of motor vehicle in addition to passing a special written test and proof that the applicant is at least 18 years of age.
The Legislature also authorized those persons who had a valid motor vehicle operator's license which had not been required to be renewed since July 1, 1976, to operate these vehicles. This provision was apparently intended to act as a `grandfather clause' to allow a grace period within which those drivers who were currently operating trucks and truck-tractors as defined in section 60-301, R.R.S. 1943, could comply with the more stringent requirements of sections60-403.06 to 60-403.09.
If section 60-403.06 were the only section to be considered, the answer to your question would obviously be no. However, section 60-407(4), 1977 Supp., states in pertinent part that the holder of a learner's permit:
   ". . . may operate a motor vehicle on the highways of this state if he is accompanied at all times by a licensed operator who is at least nineteen years of age and who is actually occupying the seat beside the driver. . ." (Emphasis added.)
A motor vehicle is defined in section 60-401, R.R.S. 1943, for the purposes of section 60-401 to 60-440, as:
   ". . . all vehicles propelled by any power other than muscular power, except self-propelled invalid chairs, farm tractors, farm tractors used occasionally outside of general farm usage, road rollers, and any vehicles which run only on rails or tracks, and all offroad vehicles, including but not limited to golf carts, go-carts, riding lawnmowers, garden tractors, all terrain vehicles, and snowmobiles; . . ."
This definition would include the truck and truck-tractor combination for which a C or CC license is required.
There is therefore created an ambiguity in the statutes in that section 60-403.06 requires that a person obtain either a class C or a class CC license or have a valid motor vehicle operator's license that has not been required to be renewed since July 1, 1976, in order to operate the large trucks and truck-tractors. Section 60-407(4) would seemingly allow a person with a learner's permit to operate any motor vehicle including the aforementioned trucks and truck-tractors. We, therefore, must resort to established principles of statutory construction to resolve the ambiguity.
One of the traditional roles of statutory construction is that in construing a statute one should look to the object to be accomplished or the purpose to be served and give the statute a reasonable construction that will best effect its purpose. Johnson v. School District, 181 Neb. 372,148 N.W.2d 592 (1967). Evidently, the object to be accomplished by the more stringent requirement was to insure, through proper testing, that the operators of these vehicles are competent to handle them. Allowing a person with a learner's permit to operate these vehicles would be inconsistent with the requirements that the operator be 18 years of age and have proven his or her ability to handle this equipment.
The testimony at the hearing on these sections (60-403.06 to 60-403.10) indicates that the Legislature, as well as the public, was concerned about the danger inherent in the operation of truck and truck-tractors registered for more than 24,000 pounds by unqualified drivers. A point was also made of the difference between the number of pounds of pressure exerted upon impact by a two ton car at 55 miles per hour (123,000 foot-pounds) and by a 24,000 pound truck at the same speed (1,382,000 foot-pounds), and the fact that under the licensing requirements in effect at that time, a newly-licensed 16 year old could operate one of these vehicles.
In summary, while a contradiction may appear to exist between these two sections, it is apparent that the Legislature intended to impose more stringent qualifications on operators of trucks or truck-tractors as defined in section60-301, subdivisions (3)  (7). These qualifications are not met by the holder of a learner's permit; therefore, they may not operate a truck or truck-tractor for which a class C or class CC license is required.